Exhibit 10.10.1













ATTACHMENT B

Revisions to Power Contracts







Connecticut Yankee Atomic Power Company

First Revised Sheet No. 19

Rate Schedule FERC No. 10

 




Appendix B

Schedule of Decommissioning Collections'

(Annual Collections in $000’s)

 

Year

Amount

 

 

2004

16,742

 

 

2005

93,002

 

 

2006

93,002

 

 

2007

37,171

 

 

2008

37,171

 

 

2009

34,6712

 

 

2010

39,6713

 

 

2011

43,421

 

 

2012

43,421

 

 

2013

43,421

 

 

2014

43,421

 

 

2015

46,204

 




1/Payable in equal monthly installments.

2/ If the NRC issues an amendment to Connecticut Yankee's operating license
reducing the licensed property to an area necessary to support the independent
spent fuel storage facility ("License Termination Amendment") by January 1,
2008, this amount shall be $37,171.

3/ If the NRC issues the License Termination Amendment by January 1, 2009, this
amount shall be $42,171.




Issued By:

Michael E. Thomas

Effective: January 1, 2007

 

Vice President and

 

 

Chief Financial Officer

 

 

Connecticut Yankee Atomic Power Company

 

Issued On:

August 15, 2006

 











Connecticut Yankee Atomic Power Company

Original Sheet No. 19A

Rate Schedule FERC No. 10

 




The decommissioning charges set forth in the table above shall be subject to
adjustment as set forth below:




1.

The decommissioning charges set forth in the table above shall be subject to
adjustment following the NRC's issuance of a License Termination Amendment, in
accordance with an informational filing submitted by Connecticut Yankee in the
event that Connecticut Yankee and all Signatories to the settlement agreement
approved by the Commission in Docket Nos. ER04-981-000 and EL04-109-000 (not
consolidated) agree upon the adjustments. appropriate to reconcile actual and
projected costs of completing the decontamination and dismantlement of the
Plant, beginning with the charge due for the first month beginning at least 30
days after the submission of the informational filing.




2.

Commencing on January 1, 2007, the decommissioning charges set forth in the
table above shall be subject to adjustment for differences, if any, between the
actual earnings of investments in Connecticut Yankee's nuclear decommissioning
trust funds ("NDTFs") and the NDTF earnings assumed in calculating the charges
set forth on the schedule of decommissioning collections, in accordance with
this section 2. For purposes of implementing this earnings reconciliation
mechanism, the NDTF earnings assumed for each year in calculating the schedule
of decommissioning charges are shown on the following table.




 

Year Ending

After Tax Earnings Assumptions

 

31-Dec-07

$4,173,000

 

31-Dec-08

$5,452,000

 

31-Dec-09

$7,043,000

 

31-Dec-10

$8,832,000

 

31-Dec-11

$10,736,000

 

31-Dec-12

$12,773,000

 

31-Dec-13

$14,931,000

 

31-Dec-14

$17,182,000

 

31-Dec-15

$19,588,000




The schedule of decommissioning charges shall be subject to adjustment for NDTF
earnings as follows:




Issued By:

Michael E. Thomas

Effective: January 1, 2007

 

Vice President and

 

 

Chief Financial Officer

 

 

Connecticut Yankee Atomic Power Company

 

Issued On:

August 15, 2006

 











Connecticut Yankee Atomic Power Company

Original Sheet No. 19B

Rate Schedule FERC No. 10

 




a.

By no later than April 1 of each calendar year during the period covered by the
schedule of charges shown in this Appendix B, starting with April 1, 2008,
Connecticut Yankee will provide the Signatories and the Commission Staff with
its calculation of (i) actual earnings of NDTF investments during the
Reconciliation Period, after taxes and fees; (ii) the difference, if any,
between such earnings and the earnings assumption for that Reconciliation
Period; and (iii) the adjustment, if any, to be made to prospective
decommissioning charges pursuant to section 4(b). For purposes of this section
4, the "Reconciliation Period" shall mean the period from January 1, 2007,
through the end of the calendar year prior to the year during which the
calculation is made, except that, after each adjustment to decommissioning
charges pursuant to section 4(b), the Reconciliation Period shall mean the
period from January 1 of the calendar year following the period covered by that
adjustment through the end of the calendar year prior to the year during which
the calculation is made. Connecticut Yankee shall provide workpapers used to
derive its calculations. The Signatories and the Commission Staff shall have ten
business days to provide to Connecticut Yankee any objections to Connecticut
Yankee's calculation and Connecticut Yankee shall have five business days to
respond to any objections raised. Connecticut Yankee and any objecting Signatory
or the Commission Staff shall endeavor in good faith to resolve any objection
before any adjustment takes effect.




b.

After the end of each calendar year during the period covered by the schedule of
charges shown in this Appendix B, starting with April 1, 2008, Connecticut
Yankee will calculate the difference between the actual earnings rate achieved
by investments of the NDTFs, after taking account of taxes and fees, for the
Reconciliation Period, and the applicable earnings assumptions for that
Reconciliation Period shown in the above table. If the 14DTF investments
achieved actual earnings during that Reconciliation Period, after taxes and
fees, that exceed the earnings assumption applicable to that Reconciliation
Period by more than $1,000,000.00, then the full amount of such excess of actual
earnings over assumed earnings shall be applied to reduce decommissioning
charges for the remainder of the period covered by Appendix B, starting with the
charge for the May following the Reconciliation Period for which the calculation
is made. If the NDTF investments achieved actual earnings during that
Reconciliation Period, after taxes and fees, that fall short of the earnings
assumption applicable to that Reconciliation Period by more than $1,000,000.00,
then the full amount of such shortfall of actual earnings in comparison to
assumed earnings shall be recovered through increased decommissioning charges
for the remainder of the period covered by the schedule of charges shown in this
Appendix B, starting with the charge for the May following the period for which
the calculation is made.




Issued By:

Michael E. Thomas

Effective: January 1, 2007

 

Vice President and

 

 

Chief Financial Officer

 

 

Connecticut Yankee Atomic Power Company

 

Issued On:

August 15, 2006

 








Connecticut Yankee Atomic Power Company

Original Sheet No. 19C

Rate Schedule FERC No. 10

 




c.

If a prospective adjustment to decommissioning charges is to be made under
section 2(b), Connecticut Yankee will make an informational filing with the
Commission by May 1 of the year in which the adjustment is to be made, showing
the amount of the adjustment and the calculations upon which the adjustment is
based. If any Signatory or the Commission Staff objects to Connecticut Yankee's
calculation of a prospective adjustment, and the objection is not resolved in
accordance with section 4(a), above, it may file a complaint with the Commission
under section 206 of the Federal Power Act and Connecticut Yankee agrees that,
notwithstanding anything to the contrary in that section, if the complaint is
filed within sixty (60) days of Connecticut Yankee's informational filing and
the Commission determines that Connecticut Yankee incorrectly calculated the
prospective adjustment under the terms of this section, then refunds of any
amounts collected pursuant to an adjustment shall be made, with interest
calculated in accordance with the Commission's regulations, from the date such
adjustment took effect.





























































Issued By:

Michael E. Thomas

Effective: January 1, 2007

 

Vice President and

 

 

Chief Financial Officer

 

 

Connecticut Yankee Atomic Power Company

 

Issued On:

August 15, 2006

 











Connecticut Yankee Atomic Power Company

First Revised Sheet No. 14

Rate Schedule FERC No. 11

 




Appendix B

Schedule of Decommissioning Collections'

(Annual Collections in $000’s)




 

Year

Amount

 

2004

16,742

 

2005

93,002

 

2006

93,002

 

2007

37,171

 

2008

37,171

 

2009

34,6712

 

2010

39,6713

 

2011

43,421

 

2012

43,421

 

2013

43,421

 

2014

43,421

 

2015

46,204

1/Payable in equal monthly installments.

2/ If the NRC issues an amendment to Connecticut Yankee's operating license
reducing the licensed property to an area necessary to support the independent
spent fuel storage facility ("License Termination Amendment") by January 1,
2008, this amount shall be $37,171.

3/ If the NRC issues the License Termination Amendment by January 1, 2009, this
amount shall be $42,171.




Issued By:

Michael E. Thomas

Effective: January 1, 2007

 

Vice President and

 

 

Chief Financial Officer

 

 

Connecticut Yankee Atomic Power Company

 

Issued On:

August 15, 2006

 









Connecticut Yankee Atomic Power Company

First Revised Sheet No. 14A

Rate Schedule FERC No. 11

 




The decommissioning charges set forth in the table above shall be subject to
adjustment as set forth below:

1.

The decommissioning charges set forth in the table above shall be subject to
adjustment following the NRC's issuance of a License Termination Amendment, in
accordance with an informational filing submitted by Connecticut Yankee in the
event that Connecticut Yankee and all Signatories to the settlement agreement
approved by the Commission in Docket Nos. ER04-981-000 and EL04-109-000 (not
consolidated) agree upon the adjustments. appropriate to reconcile actual and
projected costs of completing the decontamination and dismantlement of the
Plant, beginning with the charge due for the first month beginning at least 30
days after the submission of the informational filing.




2.

Commencing on January 1, 2007, the decommissioning charges set forth in the
table above shall be subject to adjustment for differences, if any, between the
actual earnings of investments in Connecticut Yankee's nuclear decommissioning
trust funds ("NDTFs") and the NDTF earnings assumed in calculating the charges
set forth on the schedule of decommissioning collections, in accordance with
this section 2. For purposes of implementing this earnings reconciliation
mechanism, the NDTF earnings assumed for each year in calculating the schedule
of decommissioning charges are shown on the following table.

 

Year Ending

After Tax Earnings Assumptions

 

31-Dec-07

$4,173,000

 

31-Dec-08

$5,452,000

 

31-Dec-09

$7,043,000

 

31-Dec-10

$8,832,000

 

31-Dec-11

$10,736,000

 

31-Dec-12

$12,773,000

 

31-Dec-13

$14,931,000

 

31-Dec-14

$17,182,000

 

31-Dec-15

$19,588,000




The schedule of decommissioning charges shall be subject to adjustment for NDTF
earnings as follows:




Issued By:

Michael E. Thomas

Effective: January 1, 2007

 

Vice President and

 

 

Chief Financial Officer

 

 

Connecticut Yankee Atomic Power Company

 

Issued On:

August 15, 2006

 











Connecticut Yankee Atomic Power Company

First Revised Sheet No. 14B

Rate Schedule FERC No. 11

 




a.

By no later than April 1 of each calendar year during the period covered by the
schedule of charges shown in this Appendix B, starting with April 1, 2008,
Connecticut Yankee will provide the Signatories and the Commission Staff with
its calculation of (i) actual earnings of NDTF investments during the
Reconciliation Period, after taxes and fees; (ii) the difference, if any,
between such earnings and the earnings assumption for that Reconciliation
Period; and (iii) the adjustment, if any, to be made to prospective
decommissioning charges pursuant to section 4(b). For purposes of this section
4, the "Reconciliation Period" shall mean the period from January 1, 2007,
through the end of the calendar year prior to the year during which the
calculation is made, except that, after each adjustment to decommissioning
charges pursuant to section 4(b), the Reconciliation Period shall mean the
period from January 1 of the calendar year following the period covered by that
adjustment through the end of the calendar year prior to the year during which
the calculation is made. Connecticut Yankee shall provide workpapers used to
derive its calculations. The Signatories and the Commission Staff shall have ten
business days to provide to Connecticut Yankee any objections to Connecticut
Yankee's calculation and Connecticut Yankee shall have five business days to
respond to any objections raised. Connecticut Yankee and any objecting Signatory
or the Commission Staff shall endeavor in good faith to resolve any objection
before any adjustment takes effect.




b.

After the end of each calendar year during the period covered by the schedule of
charges shown in this Appendix B, starting with April 1, 2008, Connecticut
Yankee will calculate the difference between the actual earnings rate achieved
by investments of the NDTFs, after taking account of taxes and fees, for the
Reconciliation Period, and the applicable earnings assumptions for that
Reconciliation Period shown in the above table. If the NDTF investments achieved
actual earnings during that Reconciliation Period, after taxes and fees, that
exceed the earnings assumption applicable to that Reconciliation Period by more
than $1,000,000.00, then the full amount of such excess of actual earnings over
assumed earnings shall be applied to reduce decommissioning charges for the
remainder of the period covered by Appendix B, starting with the charge for the
May following the Reconciliation Period for which the calculation is made. If
the NDTF investments achieved actual earnings during that Reconciliation Period,
after taxes and fees, that fall short of the earnings assumption applicable to
that Reconciliation Period by more than $1,000,000.00, then the full amount of
such shortfall of actual earnings in comparison to assumed earnings shall be
recovered through increased decommissioning charges for the remainder of the
period covered by the schedule of charges shown in this Appendix B, starting
with the charge for the May following the period for which the calculation is
made.




Issued By:

Michael E. Thomas

Effective: January 1, 2007

 

Vice President and

 

 

Chief Financial Officer

 

 

Connecticut Yankee Atomic Power Company

 

Issued On:

August 15, 2006

 











Connecticut Yankee Atomic Power Company

First Revised Sheet No. 14C

Rate Schedule FERC No. 11

 




c.

If a prospective adjustment to decommissioning charges is to be made under
section 2(b), Connecticut Yankee will make an informational filing with the
Commission by May 1 of the year in which the adjustment is to be made, showing
the amount of the adjustment and the calculations upon which the adjustment is
based. If any Signatory or the Commission Staff objects to Connecticut Yankee's
calculation of a prospective adjustment, and the objection is not resolved in
accordance with section 4(a), above, it may file a complaint with the Commission
under section 206 of the Federal Power Act and Connecticut Yankee agrees that,
notwithstanding anything to the contrary in that section, if the complaint is
filed within sixty (60) days of Connecticut Yankee's informational filing and
the Commission determines that Connecticut Yankee incorrectly calculated the
prospective adjustment under the terms of this section, then refunds of any
amounts collected pursuant to an adjustment shall be made, with interest
calculated in accordance with the Commission's regulations, from the date such
adjustment took effect.











































Issued By:

Michael E. Thomas

Effective: January 1, 2007

 

Vice President and

 

 

Chief Financial Officer

 

 

Connecticut Yankee Atomic Power Company

 

Issued On:

August 15, 2006

 






